BOOTH, Judge,
dissenting:
The order of PERC finding two captains and the captain/assistant fire chief are not managerial employees under Florida Statutes § 447.203(4) is contrary to the facts, inter alia, that the captains make recommendations on hiring, firing, promotions and discipline, handle grievance matters, have authority to authorize leaves of absence, attend monthly managerial staff meetings and are under the town’s administrative pay plan (as is the chief), whereas all other firefighters come under the town’s regular merit pay plan.
The admitted facts here are that the town’s recent reorganization of its sixteen-man fire department was for the purpose of *694decentralizing the authority of the fire chief. In this way, the town sought to avoid problems, such as arose under a former fire chief convicted of converting public funds, caused by one person having all the managerial responsibility. The order of PERC refusing to recognize the managerial status of these positions effectively nullifies the town’s reorganization.
I respectfully dissent.